Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on February 17, 2022, Richard Kane authorized the following examiner’s amendment, requiring a 2nd month extension of time and authorized the Director to charge Deposit Account No. 08-3040 the required fee for this extension.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, section ii, delete the space between “S1” and “161G”.  

In claim 6, line 1, add the term - - is - -  between the words “agents” and “selected”.

Claim 44 (currently amended) The method of claim 3, wherein the step of detecting comprises a step of analyzing a polynucleotide sample to determine the presence of said SNV by performing a process selected from the group consisting of detection of specific hybridization, measurement 

Claim 45 (currently amended).  The method of claim 3, wherein the biological sample comprises DNA.  

In claim 54, line 1, delete “5” and insert instead - - 3 - -.  

In claim 54, line 1, insert - - one or more - - after the phrase  “wherein said”.

Claim 57 is rejoined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art because the prior art does not teach or fairly suggest a method of treating a lymphatic anomaly, as defined by the specification at page 15, lines 3-9), by detecting a single nucleotide variants selected from c.2334+1G>C in EPHB4, c.3481A>G:p.S1161G in PIK3R4, c.1393-7C>T in PIK3R6,  c.6818A>G:p.P2273L in mTOR, and c.640T>C:p.S214P in ARAF in biological sample comprising a nucleic acid from the patient, and administering one or more agents selected from the group consisting of one or more mTOR inhibitors, one or more PIK3K inhibitors, one or more MEK/ERK inhibitors, and a combination of one or more of any of said inhibitors to the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634